Citation Nr: 0211961	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  96-39 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for disability of the 
right middle finger other than the already service-connected 
residuals of a shell fragment wound (SFW) of the right hand.  

2.  Entitlement to service connection for bilateral leg 
disability.  

3.  Entitlement to service connection for residuals of a SFW 
of the right arm.  

4.  Entitlement to service connection for cardiovascular 
disability, to include residuals of a coronary angioplasty.  

5.  Entitlement to service connection for a seizure disorder.  

6.  Entitlement to a rating in excess of 30 percent for 
keratitis and cataract of the right eye with defective 
vision.  

7.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) with dysthymia.  

8.  Entitlement to an initial rating in excess of 30 percent 
for headaches.  

9.  Entitlement to a rating in excess of 10 percent for right 
fifth (5th) cranial nerve impairment.  

10.  Entitlement to a rating in excess of 10 percent for 
right seventh (7th) cranial nerve impairment.  

11.  Entitlement to a compensable rating for residuals of a 
SFW of the right hand.  

12.  Entitlement to a compensable rating for residuals of a 
SFW of the left thigh.  

13.  Entitlement to a compensable rating for residuals of a 
SFW of the lower left leg.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney-
at-law



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from September 1967 to June 
1969.  His military decorations include the Purple Heart.  

This matter comes before the Board of Veteran's Appeals 
(Board) from rating decisions in 1996 and 1997 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

In January 1999 the Board remanded the issues of service 
connection for (1) a disability of the right middle finger, 
other than a SFW scar; (2) bilateral leg disability; (3) a 
seizure disorder; and (4) right-sided paraparesis.  As to a 
seizure disorder, the veteran was notified in August 1983 of 
a July 1983 denial of service connection for a seizure 
disorder on the basis that it was not incurred inservice, 
either directly or presumptively.  However, the claim was 
denied de novo in July 1996 on the basis that the disorder 
was not secondary to or aggravated by a service-connected 
disorder.  As to right sided-paraparesis, an October 2001 
rating granted service connection for sensory loss in the 
right arm and in the right leg, assigning 20 percent and 10 
percent disability ratings, respectively, under the criteria 
for evaluating peripheral nerve disabilities.  The RO found, 
and the Board agrees, that this was a complete grant of the 
claim for service connection for right-sided paresis.  See 
Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  
Also, the RO noted that this addressed the impropriety of 
evaluating peripheral nerve disabilities with the separately 
service-connected and rated 5th and 7th cranial nerve 
disabilities (as addressed in the 1999 Board remand) and that 
the disabilities of the cranial nerves were no longer 
classified as including the peripheral nerve impairment.  

The October 2001 rating action also granted service 
connection for hearing loss of the left ear, and assigned a 
10 percent rating for bilateral hearing loss.  The 10 percent 
rating for headaches was increased to 30 percent, effective 
April 5, 1995, and, thus, this claim remains on appeal.  
Generally see AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Service connection was granted for dysthymia, as part and 
parcel of the already service-connected PTSD and the 30 
percent rating assigned was continued.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained. 

2.  Although the veteran sustained SFWs of the right hand 
during service, including the right 3rd metacarpophalangeal 
joint, he did not sustain an injury distinctly to the right 
middle finger during service nor does he have any current 
disability of the right middle finger other than retained 
foreign bodies in the metacarpal phalangeal joint for which 
service connection is already in effect.  

3.  A bilateral leg disability is not shown.  

4.  Residuals of a SFW of the right arm are not shown.  

5.  Cardiovascular disease, to include residuals of 
angioplasties, was not present within one year of the 
veteran's discharge from service and was not caused or 
chronically worsened by the veteran's service-connected 
disabilities.  

6.  A seizure disorder is due to service trauma.  

7.  The veteran has no active keratitis in the right eye and 
he is not blind in the left eye.  

8.  The social and industrial impairment from the veteran's 
PTSD with dysthymia does not more nearly approximate 
considerable than definite. 

9.  During the period from November 7, 1996, the veteran's 
PTSD with dysthymia has been manifested by impaired affect, 
depression, and sleep disturbance but his psychiatric 
symptoms do not include circumstantial, circumlocutory or 
stereotyped speech, panic attacks, difficulty understanding 
complex commands, impairment of recent or remote memory or 
impairment of judgment or abstract thinking.  

10.  The veteran's headaches are not prostrating more than 
once a month.  

11.  The veteran has not more than moderate incomplete 
paralysis of the right 5th and 7th cranial nerves. 

12.  The veteran is right handed and the residuals of a SFW 
of his right hand retained shell fragments productive of pain 
and limitation of function of the right 3rd metacarpal 
phalangeal joint.  

13.  The residuals of SFWs of the left thigh and left lower 
leg are manifested by asymptomatic scarring and no bony, 
tendon or muscle injury or limitation of motion.  

14.  No issue of medical complexity or controversy is 
presented.  


CONCLUSIONS OF LAW

1.  A disability of the right middle finger, other than a SFW 
scar; a bilateral leg disability; residuals of a SFW of the 
right arm; and cardiovascular disability, to include 
residuals of a coronary angioplasty, were not incurred in or 
aggravated by active service; the incurrence or aggravation 
of cardiovascular disability during active service may not be 
presumed, and cardiovascular disability is not proximately 
due to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1154 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2001); and 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

3.  A seizure disorder is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

4.  A rating in excess of 30 percent for keratitis and 
cataract of the right eye with defective vision is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.383, 4.7, 4.10, 4.14, Diagnostic Codes 6001, 6027, 6070 
(2001). 

5.  A rating in excess of 30 percent for PTSD with dysthymia 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2001).  

6.  A rating in excess of 30 percent for headaches is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.124a, Diagnostic Code 8100 (2001). 

7.  A rating in excess of 10 percent for right fifth (5th) 
cranial nerve impairment is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.123, 
4.124, 4.124a, Diagnostic Code 8205 (2001).  

8.  A rating in excess of 10 percent for right seventh (7th) 
cranial nerve impairment is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.123, 
4.124, 4.124a, Diagnostic Code 8207 (2001).

9.  A compensable rating for residuals of a SFW of the of the 
left thigh or left lower left leg is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.31, 4.118, Diagnostic Code 7803-7805 (2001).

10.  A 10 percent rating is warranted for residuals of a SFW 
of the right hand. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.73, Diagnostic Code 5309 (2001).

11.  An opinion from an independent medical expert is not 
required.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Independent Medical Expert

The veteran's attorney has requested that independent medical 
expert opinions (IMEs) be obtained as to numerous claims in 
this appeal.  Such opinions may be obtained when there is an 
issue of medical complexity or controversy.  38 U.S.C.A. 
§ 7109 (West 1991); 38 C.F.R. § 20.901 (2001).  The veteran's 
attorney has not specifically identified any matter of 
medical complexity or controversy.  Moreover, after reviewing 
the record, the Board is satisfied that this case does not 
involve a matter of sufficient medical complexity or 
controversy to warrant such an opinion.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
appeal that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issues on appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal, the evidence 
considered by the RO, the reasons for the RO's determinations 
and the assistance that VA would provide to develop pertinent 
evidence.  The RO has obtained pertinent treatment records 
and has afforded the veteran appropriate VA examinations.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate any of the veteran's claims.  The Board is also 
unaware of any such outstanding evidence or information.  In 
this regard, the Board has found the medical evidence 
currently of record to be sufficient to fairly decide the 
veteran's claim.  In the Board's opinion, there is no 
reasonable possibility that further development of the 
medical evidence would substantiate any of the claims denied 
herein.

In sum, the Board finds that the facts relevant to these 
claims have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA or the implementing regulations.  

III.  Service Connection

A.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Service incurrence or aggravation of 
cardiovascular disease during military service may be 
presumed if it is manifested to a compensable degree within 
one year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2001).  

Section 1154(b) does not negate the need for medical evidence 
of a nexus between the service trauma and a current 
disability.  See Libertine v. Brown, 9 Vet.App. 521, 524 
(1996); Caluza v. Brown, 7 Vet.App. 498, 507 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2001).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

B.  Factual Background

Service Medical Records

As originally noted in the October 1969 rating decision, the 
service medical records (SMRs) are incomplete.  They include 
no records of treatment of the veteran's combat wounds 
overseas, other than the inservice injury to the right 
frontal temporal area near the right eye which was incurred 
in August 1968 and for which he had a craniectomy.  

In March 1969 the veteran complained of headaches.  He had 
been on Dilantin for three months, from July to November 
1968, and had recently been placed back on Dilantin.  

The June 1969 service separation examination was negative but 
an adjunct medical history questionnaire notes that the 
veteran complained of dizziness or fainting spells, pain or 
pressure in his chest.  

Service records reveal that efforts in 1968 and 1969 by 
military sources, prior to the veteran's service discharge, 
to obtain all of his SMRs were not successful.  An additional 
effort later in 1969, at VA request, was also unsuccessful.  

However, additional SMRs were received in February 1983, 
including a discharge summary of hospitalization in August 
and September 1968, an August 1968 craniectomy operative 
report, and a discharge summary of hospitalization in 
September and October 1968.  The August and September 1968 
hospitalization report reflects that he had small wounds 
over, "the MP joint of the middle finger, right hand and a 
small wound of the medial left calf." He was on Mysoline.  

Right Middle Finger

The veteran is service-connected for sensory loss of the 
right arm, rated 10 percent disabling, and for residuals of a 
SFW of the right hand, assigned a noncompensable rating.  

On VA neuropsychiatric examination in August 1969 it was 
reported that the veteran had had a penetrating SFW of the 
dorsum of the right hand.  On VA orthopedic examination in 
August 1969 it was reported that he had had a SFW of the 
third finger of the right hand and on examination there was a 
3 millimeter (mm.) wound on the dorsum of the right 3rd 
metacarpal phalangeal (MCP) joint without retraction of the 
underlying tissue.  X-rays revealed several small metallic 
foreign bodies (MFBs) about the soft tissues of the hand.  
The diagnoses included asymptomatic SFWs of the right hand 
with old well-healed cicatrixes and retained metallic foreign 
bodies.  Black and white photographs were attached to the 
report of the examination and include a picture of the dorsum 
of his right hand.  

An October 1969 rating action granted service connection for 
residuals of a SFW of the right hand and assigned a 
noncompensable evaluation on the basis of asymptomatic 
scarring.  

Records of the Kearney Clinic, received in 2000, reflect that 
the veteran sustained a laceration of an unspecified finger 
in July 1966 and that in June 1972 he had sutures for an 
injury of an unspecified finger.  In August 1983 he fractured 
an unspecified phalanx with dislocation almost into the 
joint.  In July 1990 he had intermittent right hand and elbow 
pain with tenderness over the radial head and over the head 
of the 3rd proximal metacarpal of the right hand.  X-rays 
revealed an area of tenderness exactly where a piece of 
shrapnel was located.  

On VA examination in June 1995 there was no scarring of the 
veteran's right hand and he had no anatomical defect, atrophy 
or muscle loss.  He had good strength and dexterity.  Fine 
motor movements of the right hand were intact.  The 
impression was that his right hand was normal.  On VA general 
medical examination in June 1995 he reported having shrapnel 
in the right third digit knuckle which, when sometimes doing 
repetitive movements, caused locking.  This complaint was 
repeated on official neurological examination in June 1995 
and again on VA joint examination in May 1996 when an 
examination disclosed no swelling, deformity or loss of 
motion or strength.  The right MCP joint was the same as on 
the left.  The diagnosis was "[p]ost-traumatic, possibly 
degenerative joint disease [DJD].  See X-ray report.  
Obviously it is secondary to service connected injury."  

On official neurology examination in May 1996 the veteran 
complained of drawing up of his right hand after repetitious 
work.  On official neurology examination in December 1996 he 
reported having broken the knuckle of his right index finger 
playing softball.  

An April 1997 neurology examination by Dr. Saw revealed no 
obvious muscle wasting of the upper or lower extremities.  

On VA examination in January 2000 of the veteran's hands, the 
veteran reported that shrapnel between the right 3rd and 4th 
fingers had not been removed and he now had pain in that area 
when using his hand and doing repetitive movement.  He 
reported having had a postservice fracture of the right index 
finger; otherwise, all movements of the other fingers and MCP 
joints of the right hand were normal.  X-rays revealed 
multiple small MFBs in the region of the 2nd through the 5th 
MCP joints.  The relevant diagnosis was shrapnel between the 
right 3rd and 4th MCP joints.  

Bilateral Leg Disability

On VA neuropsychiatric examination in August 1969 it was 
reported that the veteran had had a penetrating SFW of a calf 
and the lower portion of the left lower extremity.  On VA 
orthopedic examination in August 1969 there was an old, well 
healed, cicatrix about 3 inches above the knee which was 
brownish in color and without retraction of underlying 
tissue.  There were also 3 smaller cicatrixes in the middle 
1/3 of the posterior aspect of the left lower leg which 
measured up to 6 mm. in diameter.  X-rays revealed no old or 
recent fractures, arthritic changes, joint space abnormality 
or soft tissue abnormality of the left leg, including the 
knee.  The diagnoses included asymptomatic SFWs of the left 
leg with old well-healed cicatrixes.  

An October 1969 rating action granted service connection for 
residuals of SFWs of the left thigh and for the left lower 
leg.  (He is also now service-connected for sensory loss in 
the left leg, rated 10 percent disabling.)

Records of the Kearney Clinic, received in 2000, reflect that 
in March 1979 the veteran sustained a fracture of his right 
fibula; however, a recheck in July 1980 indicated that he had 
a fracture of the lateral plateau of the tibia.  

A report of the veteran's December 1982 participation in a 
Vietnam Head Injury Study at Walter Reed Army Medical Center 
reflects that a review of SMRs indicated that after an 
inservice neurological consultation, the September 1968 
findings of slight weakness and drift with hyper-reflexia in 
the left lower extremity might be due to a brain stem injury.  
On a current examination deep tendon reflexes (DTRs) were 
hyperactive in both lower extremities, with ankle clonus, 
bilaterally.  The diagnoses included mild paresis, greater on 
the left, secondary to the right frontal temporal SFW with 
extension to the pons.  

On official neurology examination in June 1995 DTRs were 
symmetric and strength was normal.  It was commented that the 
sensory loss of the right side of the body of which the 
veteran complained was difficult to understand on the basis 
of the SFW of the head because that wound did not seem to 
cause an incoordination or loss of strength.  On VA 
examination of his left thigh and leg in June 1995 there was 
no abnormality other than a small punctate SFW scar of the 
left lower leg and the diagnosis was that the examination was 
normal.  

An April 1997 neurology examination by Dr. Saw revealed no 
obvious muscle wasting of the upper or lower extremities.  

Right Arm SFW

The SMRs are negative for a SFW of the right arm, as are 
postservice clinical records. 

An April 1997 neurology examination by Dr. Saw revealed no 
obvious muscle wasting of the upper or lower extremities.  
Other examinations and evaluations over the decades since his 
initial inservice injury do not reveal the presence of SFW 
residuals of the veteran's right arm. 
Cardiovascular Disability, to include 
Residuals of a Coronary Angioplasty

A VA chest X-ray in March 1970 revealed the veteran's heart 
was within normal limits.  

The veteran was first admitted to the Good Samaritan Hospital 
in April 1994 for chest pain which had begun on April 2, 
1994.  He was transferred to the St. Joseph Hospital where he 
had a percutaneous transluminal coronary angioplasty later in 
April 1994.  The St. Joseph Hospital discharge summary 
reflects that he had no known history of coronary artery 
disease (CAD) but had a history of hypercholesterolemia and 
had had chest pain for the first time several days prior to 
admission.  The discharge diagnoses were unstable angina; 
atherosclerotic heart disease, severe one vessel CAD; and 
hyperlipidemia.  

In May 1994 Dr. L. R. Smith reported that the veteran had 
recently developed CAD.  Treatment records of 1994 and 1995 
from the Kearney Clinic reflect treatment for cardiovascular 
disease and in May 1995 he was given medication for 
hypertension.  On VA PTSD examination in January 2000 the 
veteran reported having had his angioplasty because of his 
increasing cholesterol level.  

Statements dated in 1994, 1995, 1996, and 2001 from Dr. Kutty 
reflect only ongoing treatment and evaluation of the veteran 
for heart disease but offer no diagnosis or opinion relating 
his heart disease in any way to military service or a service 
connected disorder. 

Seizure Disorder

An August 1969 skull X-ray revealed several metallic clips 
and metallic foreign bodies in the right frontal area.  A 
skull X-ray in March 1970 revealed, in addition to a surgical 
defect in the right inferior frontal area, several small MFBs 
in that area. 

Records of the Kearney Clinic reflect that in December 1971 
the veteran related that about 8 months after his inservice 
head injury, he begun having seizures.  In the last 2 years 
the seizures had become infrequent except that in recent days 
he had had as many as six per day.  The seizures were 
characterized as falls but he also sometimes had epigastric 
upset and a funny taste or odor in his mouth.  Later in 
December 1971 it was noted that his seizures appeared to be 
psychomotor in type and that since having been given Dilantin 
earlier that month he had not had seizures. 

A report of the veteran's December 1982 participation in a 
Vietnam Head Injury Study (VHIS) at Walter Reed Army Medical 
Center reflects that neurological sequelae of his inservice 
head injury included partial complex seizures, the first of 
which occurred in 1971 and the last of which occurred in 
1980.  These had occurred as often as several times monthly, 
with worsening during periods of stress and consisted of 
periods of "loss of control" with shaking but no total loss 
of consciousness.  He denied having grand mal seizures.  He 
had stopped taking Dilantin in 1980 and was not currently on 
any anti-seizure medication.  The diagnoses included post-
traumatic complex-partial seizures secondary to the right 
frontal temporal SFW with extension to the pons.  

In April 1983 Dr. Walker reported that in December 1971 the 
veteran reported that although he had discontinued Dilantin 
during service, seizures returned about 8 months after the 
inservice SFW of the head, and occurred as often as 6 times 
daily, until December 1971.  The seizures were characterized 
by his falling and experiencing a peculiar taste and odor in 
his mouth, as well as a feeling of anxiety.  He had again 
been placed on Dilantin in December 1971 but when seen a 
second time in December 1971 he had reported not having 
further seizures.  

A July 1983 rating decision denied service connection for a 
seizure disorder on the basis that SMRs were negative for a 
seizure, no seizure had been witnessed by a physician, and 
the first diagnosis of a seizure disorder was in 1971.  

Received in April 1985 was an Interim Report of the VHIS 
which indicates that, "[e]pilepsy has long been recognized 
as one of the most troubling sequelae of brain trauma" and 
that 53 percent of participants in the VHIS "had developed 
epilepsy by 15 years posttrauma; and 50 % of those were still 
having seizures at that time.  Their relative risk of 
developing seizures in the first year postinjury was 580 
times greater than normal [] and at 15 years postinjury, it 
was still 25 times greater."  The report also states that, 
"[p]henytoin therapy in the first year after injury did not 
prevent later seizures."  Moreover, the report states that, 
"[w]e have found a positive correlation of epilepsy with 
retained metal fragments which was surprising and must be 
investigated further."  

When hospitalized in April 1994 at the Good Samaritan 
Hospital it was reported that the veteran had not taken 
medication for a seizure disorder in 18 or 20 years and had 
not had any problems. 

In May 1994 Dr. L. R. Smith recommended extension of 
authorization for fee-basis treatment of the veteran for 
injuries received in Vietnam, including post-traumatic 
complex partial seizures.  

On VA PTSD examination in January 1996 the veteran related 
having had some grand mal seizures due to his inservice SFW 
of the head, although he did not specifically report having 
had recent seizures.  The diagnoses included seizure 
disorder, secondary to injury.  

On official neurology examination in May 1996 the veteran 
complained of episodes in which he "sort of blanks out.  
This seems to be mainly under stress."  He reported that he 
did not have epilepsy but had taken Dilantin 15 or 20 years 
earlier.  On official neurology examination in December 1996 
he again reported not taking medication for seizures but 
related having "episodes where he can't do anything because 
wind and weather really bothers him."  He also reported 
about every other month he had a spell in which he became 
tense and would stare.  He was not certain if these were 
seizures.  An electroencephalogram was recommended.  A review 
of a CT scan showed some metallic fragment-like artifacts in 
the brain stem region. 

On VA PTSD examination in March 1997 the veteran reported 
having occasional seizures.  On official neurology 
examination in March 1997 he reported having, "spells during 
which he tenses up and stairs [sic]" and could not control 
his muscle but, he also stated, he could drive during the 
spells.  The examiner attempted to explore this matter at 
some length but it was still not exactly clear what happened 
during the "spells."  An April 1997 EEG was unremarkable.  

In April 1997 Dr. Saw reported that the veteran had taken 
Dilantin until 10 to 15 years ago, after which he had 
experienced only "mild seizures" lasting 5 to 10 seconds 
during which he became tense and would stare.  The physician 
stated that although the veteran continued to have some 
"localization-related seizures," they had not become 
generalized in the past 10 years.  

On official neurology examination in January 2000 the veteran 
again reported having spells in which he became tense and 
stared but after an examination the assessment was that there 
was, "no suggestion of a seizure disorder by history or 
exam."  

On VA PTSD examination in January 2000 the veteran reported 
having blackout spells due to a seizure disorder as a result 
of his inservice head injury.  The diagnoses included a 
seizure disorder secondary to head injury.  

C.  Analysis

Additional Disability of the Right Middle Finger

While the report of X-rays of the veteran's right hand on VA 
examination in May 1996 is not on file (as noted at page 11, 
in the remand portion of the 1999 Board decision), recent X-
rays have confirmed MFBs in the right hand, including between 
the 3rd and 4th MCP joints and these, as well as the 
asymptomatic scarring, are already encompassed in the 
service-connected residuals of SFWs of the right hand.  The 
medical evidence shows no other current disability of the 
veteran's right middle finger.  Consequently, there is no 
additional disability to service connect.
Bilateral Leg Disability

The veteran is already service-connected for SFWs of the left 
thigh and left lower leg as well as sensory loss of the left 
leg.  SMRs are negative for injury of the right leg, although 
he did sustain a postservice fracture in the right lower leg.  
The December 1982 evaluation at Walter Reed indicates that he 
has paresis on both sides of his body but other than the 
cranial nerves, the involvement on the right side of his body 
effects the right upper arm, due to his brain injury and not 
the right leg.  

In sum, the evidence does not establish that the veteran has 
any bilateral leg disability.  

Right Arm SFW

It is again noted that the veteran is service-connected for 
SFWs of the right hand and is service-connected for sensory 
loss of the right arm due to brain injury.  

SMRs and reports of postservice examinations and evaluations 
over the decades since his initial inservice injury do not 
reveal the presence of SFW residuals of the veteran's right 
arm.  In fact, the record as a whole is devoid of any such 
evidence.  Accordingly, service connection for residuals of a 
right arm SFW is not warranted.  

Cardiovascular Disease, Including Residuals 
of Angioplasties

There is no clinical evidence of any cardiovascular disease 
until 1994, about 25 years after discharge from active 
service, nor is there any suggestion in the medical evidence 
that the veteran's heart disease is etiologically related to 
service or was caused or chronically worsened by service-
connected disability.  Accordingly, service connection for 
cardiovascular disability, to include residuals of 
angioplasties, is not warranted.  



Seizure Disorder

Although the diagnosis on official neurology examination in 
January 2000 was that there was no suggestion of a seizure 
disorder by history or by examination at that time, there are 
otherwise repeated diagnoses of a seizure disorder, 
especially post-traumatic complex partial seizures.  

Particularly revealing is the Interim Report of the VHIS 
showing the significant risk for the development of a seizure 
disorder in those, such as this veteran, who sustain a 
significant inservice brain injury.  Indeed, there is 
evidence that while a seizure disorder may have become 
inactive at some point after military service, it has again 
become active.  Moreover, the diagnosis on the recent VA PTSD 
examination in January 2000 was that the veteran had a 
seizure disorder which was secondary to his head injury.  

Accordingly, service connection for a seizure disorder is 
warranted. 

IV.  Disability Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.






A.  Factual Background

Keratitis and Cataract of the Right Eye with Defective Vision

Records from 1982 to 1999 from Dr. Jensen reflect treatment 
and repeated evaluations of the veteran's eyes but do not 
demonstrate active keratitis.  

On VA examination of the veteran's eyes in June 1995 the 
veteran reported having had only light perception since his 
SFW of the skull, on the right side, which injured the optic 
nerve pathway.  He had had hyposthesia of the right cornea 
and breakdown of tissue of the right cornea.  On testing he 
had only light perception in his right eye and his 
uncorrected distant visual acuity in the left eye was 20/300 
correctable to 20/20.  There was no loss of field of vision 
in his left eye.  The examiner noted that the frequent ulcers 
and breakdown of the epithelium was due to hyposthesia, i. 
e., right 5th cranial nerve palsy.  The diagnoses were 
blindness of the right eye, corneal scarring of the right 
eye, hyposthesia of the right eye, and exotropia of the right 
eye.  

On VA examination in March 1997 the veteran's uncorrected 
distant visual acuity in the left eye was 20/400 correctable 
to 20/20.  No diplopia or loss of field of vision in the left 
eye was found.  The pertinent diagnoses were scarring and 
opacity of the right eye due to trauma, cataract of the right 
eye, conjunctivitis of the right eye, and hyperopia of the 
left eye.  

PTSD with Dysthymic Disorder

On VA psychiatric examination in January 1996 the veteran 
complained of monthly recurrent and distressing recollections 
and recurring dreams, as well as flashbacks, of experiences 
in Vietnam.  He avoided activities and situations that 
aroused recollections.  He reported having a markedly 
diminished interest in activities, a feeling of detachment, 
restricted affect, and a sense of a foreshortened future.  
These symptoms were of a moderate to severe range.  He also 
complained of difficulty concentrating, hyperalterness, 
hypervigilance, affect instability, outbursts of anger, and 
desire to be alone to avoid painful stimuli.  He had a 
history of irritability and nervousness affecting his 
interpersonal relationships to at least a moderate degree.  
He had persistent depression of mild to moderate degree.  

On mental status examination the veteran was cooperative and 
fully oriented.  He was able to pursue a goal and idea 
without difficulty.  His affect was of moderate anxiety and 
mild to moderate depression with fairly stable mood.  There 
was no evidence of hallucinations, depression, an underlying 
thinking disorder or tangential or circumstantial thinking.  
His fund of general information was good and his recent and 
remote memory was intact.  He was able to provide 
satisfactory interpretation of proverbs and deal adequately 
with abstract concepts.  He denied suicidal ideation or 
perceptions.  His judgment and insight were intact.  The 
examiner commented that the veteran's PTSD was active and 
associated with impairment in terms of employability and 
interpersonal relationships.  He had associated depression 
that was of mild to moderate degree.  Medication and PTSD 
treatment were recommended.  The pertinent diagnoses were 
chronic PTSD, moderate to severe; and dysthymia, mild to 
moderate.  

On VA psychiatric examination in March 1997 it was reported 
that the veteran had been farming and ranching since 1971 or 
1972.  He stated that his family life was quite pleasant and 
he was comfortable in his current lifestyle.  War-related 
recollections interfered with his sleep.  He complained of a 
markedly diminished interest in significant activities.  He 
did not belong to any groups and did not enjoy being with 
friends or in crowds.  He related living a reclusive life and 
at times seemed to be hypervigilant.  He had outbursts of 
anger as well as difficulty concentrating and falling asleep.  

On mental status examination the veteran was appropriately 
dressed and fairly well groomed.  He was clear and coherent.  
He was fully oriented and without any indication of an 
abnormal thought process.  His attention and concentration 
were satisfactory.  His memory for remote and recent events 
was good.  His intelligence was probably average in relation 
to his ability to communicate his use of language, 
vocabulary, comprehension, and fund of information.  There 
was no indication of delusions or hallucinations.  His 
behavior was within acceptable limits.  There was no 
indication of hypermotor excitation or manic tendencies.  He 
was able to organize his thoughts with an indication of 
fairly good insight and judgment.  His affect and mood were 
appropriate with an indication of sadness when relating 
experiences in Vietnam.  There was no indication of 
organicity because he was able to remain intact in his 
perceptual cognitive and comprehensive functioning.  He was 
competent.  The diagnoses were prolonged and moderate PTSD, 
and an adjustment disorder with mixed emotional features.  
His Global Assessment of Functioning (GAF) was 70 to 85.  It 
was indicated that his PTSD symptoms had influenced, to a 
certain extent, social, occupational, and other important 
functioning in his life.  It was recommended that he be 
considered for an increase in the rating of his PTSD because 
he continued to struggle on an emotional level due to 
negative and painful experiences in Vietnam.  

On official neurology examination in April 1997 it was 
reported that the veteran was currently being treated for 
PTSD.  He was gainfully self-employed as a farmer and 
rancher.  

On VA psychiatric examination in April 2000 it was reported 
that the veteran enjoyed family get togethers.  He visited 
friends, with whom he often played cards.  He reported 
averaging only 4 to 5 hours of sleep nightly, with frequent 
awakenings and he complained of flashbacks.  He remained 
bitter about his war experiences.  

On mental status examination the veteran was in no acute 
distress.  He maintained good eye contact and was 
appropriately dressed and groomed.  His affect seemed quite 
anxious and his mood was appropriate to his affect.  There 
was no difficulty remembering remote or recent events.  He 
seemed to have no organic process and his thoughts were 
organized.  There was no indication of hallucinations or 
delusions.  He maintained cooperative interaction and 
appropriate communication.  He denied having any abnormal 
impulses.  There was no problem with his behavior and his 
insight and judgment were intact.  He was competent.  The 
diagnoses were chronic PTSD, mild to moderate, and dysthymic 
disorder secondary to PTSD.  His past and current GAF was 65.  
There were considerable depression and anxiety as part of his 
PTSD.  His flashbacks, nightmares, and dreams were not as 
severe as they had been and he had adjusted considerably well 
but continued to have difficulties avoiding bad memories.  It 
was recommended that his 30 percent disability rating for 
PTSD be continued.  

Headaches

On official neurology examination in June 1995 the veteran 
complained of throbbing headaches over his whole head which 
when severe might cause him to lose consciousness or approach 
loss of consciousness.  He again complained of headaches on 
official neurology examination in May 1996.  

On official neurology examination in December 1996 the 
veteran related that low-pressure systems caused "terrible" 
headaches.  On official neurology examination in March 1997 
he reported that if he awoke with a headache, he would have 
the headache all day and would go into his basement to obtain 
any relief.  He reported having an aching sensation in his 
head all the time but sometimes it was worse.  The diagnoses 
included headaches.  

On official neurology examination in January 2000 the veteran 
complained of having headaches up to three times a week.  He 
again indicated that they were triggered by a low-pressure 
weather system.  If they were not too bad he would continue 
about his usual business but sometimes he would sleep in the 
basement to obtain relief.  They did not occur in the summer.  
The assessment was that his headaches were related to his 
shrapnel wound and occurred frequently enough that he was 
incapacitated by them on occasion, probably once a month.  

Right 5th (trigeminal) and 7th (facial) Cranial 
Nerves

On official neurology examination in June 1995 the veteran's 
cranial nerves were significant only for loss of vision of 
the right eye and cataract formation over the right eye.  
There was an absence of the right platysmas muscle.  

On official neurology examination in May 1996 the veteran 
complained of a sort of weak and numb feeling over the right 
side of his head at times.  On examination his cranial nerves 
were intact except that he had no vision in the right eye.  
He reported having decreased sensation to light touch on the 
right side of his face.  After the assessment it was noted 
that he might have had an injury of the right 5th cranial 
nerve which would account for the sensory symptoms in his 
face.  

On official neurology examination in December 1996 the 
veteran had "decreased platysma" muscle in the right neck.  
Muscle bulk was otherwise completely normal.  

On official neurology examination in March 1997 the veteran 
complained of a sensory loss over the right side of his head.  
On examination there was normal facial movement but he 
reported that the right side of his face felt numb and that 
he couldn't feel vibration across his forehead.  

On official neurology examination in April 1997 the veteran's 
tongue protruded in the mid-line.  On examination the 
veteran's facial sensations were intact.  He had mild right 
facial droop but no definite facial weakness.  It was noted 
that a December 1982 cranial CT scan had revealed 
encephalomalacia in the right frontal region, as well as 
retained MFBs in the same region.  

On official neurology examination in January 2000 the veteran 
had decreased corneal reflex in the right eye and complained 
of decreased sensation in the right side of his tongue.  

Right Hand SFW

On VA orthopedic examination in August 1969 the veteran 
reported that his SFW scars of the 3rd finger of the right 
hand were asymptomatic.  There was a 3-mm. wound on the 
dorsum of the right 3rd MCP joint which was without 
retraction of underlying tissue.  The diagnosis was SFWs of 
the right hand with old well head cicatrixes and retained 
MFBs, asymptomatic.  X-rays revealed several small MFBs about 
the soft tissue of the right hand without evidence of osseous 
or soft tissue reaction or fracture.  Attached to the report 
of a general medical examination in August 1969 is a black-
and-white photograph depicting the dorsal aspect of the 
veteran's right hand.  

Records from the Kearney Clinic reveal that in August 1983 
and July 1990 the veteran had tenderness over the head of the 
right 3rd MCP joint.  X-rays revealed that the area of 
tenderness was exactly where a piece of shrapnel was located.  

On VA examination of the veteran's right hand in June 1995 no 
anatomical defect or scar was found.  He had good grip 
strength and dexterity of the right hand and there was no 
atrophy or muscle loss.  Fine motor movements of the right 
hand were intact.  The diagnosis was that his right hand was 
normal by examination.  On VA general medical examination in 
June 1995 the veteran reported that due to shrapnel injury of 
the right third digit, he had had locking upon repetitive 
movements.  On examination musculature of the right upper 
extremity appeared intact and without atrophy.  

On VA examination of the veteran's right hand in May 1996, he 
reported that after 1/2 to one hour of repetitive work, his 
right MCP joint would lock and, although there was no 
swelling, deformity, etc., it interfered with his farm work.  
On examination there was no swelling or deformity, and range 
of motion and strength were normal.  No deformity was found.  
The diagnosis was post-traumatic, possibly degenerative joint 
disease (DJD) and reference was made to an X-ray report (a 
copy of which was not attached).  

On official neurology examination in December 1996 the 
veteran had a swollen and stiff right 2nd MCP joint from a 
past fracture while playing softball.  

On VA examination in January 2000 the veteran reported that 
shrapnel had never been removed from between his 3rd and 4th 
right MCP joints and he had not received any treatment for 
it.  He did not complain of pain or any flare-ups.  The only 
precipitating factor for pain was repetitive movement of his 
right hand.  He was right handed.  There had been no swelling 
or numbness and he was not taking any medication.  On 
examination there was a nonservice-connected deformity of the 
right index finger from a postservice fracture.  There was no 
deformity of his right hand and all movements of his fingers 
and MCP joints were normal.  Passive and active motions were 
complete, as was opposing movement of the thumb with the 
other fingers.  Grasping was also normal.  The only 
limitation of motion was in his right index finger at the 
proximal interphalangeal (PIP) joint.  There was no sensory 
or motor loss or muscle atrophy of the right hand or forearm.  
Vascular supply was intact in the right hand.  X-rays in 
January 2000 of the veteran's right hand revealed multiple 
small MFBs in the region of the 2nd through the 5th MCP joints 
as well as post-traumatic/surgical changes involving the 2nd 
proximal interphalangeal joint.  

Left Thigh SFW

On VA orthopedic examination in August 1969 the veteran 
reported that his SFW scars were asymptomatic.  There was an 
old, well-healed cicatrix about 3 inches above the left knee 
which was brownish in color and without retraction of 
underlying tissue.  X-rays revealed no recent or old fracture 
of the left leg, including the knee, as well as no soft 
tissue abnormalities or arthritic changes. 

On VA general medical examination in June 1995 the veteran 
had a small, darkened, punctate, and slightly elevated SFW 
scar on the posterior aspect of the left thigh.  Musculature 
of the left thigh appeared intact and without atrophy.  

Lower Left Leg SFW

On VA orthopedic examination in August 1969 the veteran 
reported that the SFW scars of his left leg were 
asymptomatic.  There were 3 small cicatrixes in the middle 
one-third of the posterior aspect of the left lower leg 
measuring up to 6 mm. in diameter.  There were no palpable 
firm masses in these areas.  X-rays revealed no recent or old 
fracture of the left leg, including the knee, as well as no 
soft tissue abnormalities or arthritic changes.  Attached to 
the report of a general medical examination in August 1969 is 
a black-and-white photograph depicting the posterior aspect 
of his left leg.  

On VA examination in June 1995 there was no abnormality other 
than the small punctate scar of the left lower leg.  The 
diagnosis was that the examination was normal.  On VA general 
medical examination in June 1995 the musculature of the left 
lower extremity appeared intact and without atrophy.  

On VA examination of the veteran's left calf in May 1996 
there was no loss of muscle or soft tissue.  There was no 
scar adhesion or damage to tendons, bones, joints, or nerves.  
There were normal strength and no tenderness, pain or muscle 
hernia.  The diagnosis was that essentially there was no 
muscle injury.  

X-rays in January 2000 of the veteran's left lower leg 
revealed no acute fracture, dislocation or significant 
degenerative change and no intrinsic bony abnormality, but 
there was a small soft tissue calcification medial to the 
mid-tibia.  

On VA examination in January 2000 it was reported that 
shrapnel had not been removed from the veteran's left leg but 
was not causing any problem.  The veteran had not received 
any medical treatment and there was no swelling, redness or 
sign of infection.  He repeatedly expressed that the SFW, 
which was very small and on the medial aspect of the left 
leg, did not bother him at all.  There was no muscle wasting 
or limitation of motion of the knee or ankle.  In an area of 
a few millimeters, there was a grayish-black spot on the 
medial aspect of the mid-left leg but no induration, 
tenderness or inflammation.  Vasculature and nerve function 
of the left leg were intact and there was no sensory or motor 
loss in the left lower leg.  The diagnosis was a small piece 
of possible shrapnel or foreign body in the mid-section of 
the medial aspect of the left leg but no functional 
compromise.  

B.  Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate diagnostic codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. 
§ 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another Diagnostic Code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2001).

Keratitis and Cataract of the Right Eye with Defective Vision

Under 38 C.F.R. § 4.84a, DC 6001 (2001) keratitis, in chronic 
form, is to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology 
and with a minimum rating, during active pathology, of 10 
percent.  

Under 38 C.F.R. § 4.84a, DCs 6027 and 6028 (2001) traumatic 
or other forms of cataract, when preoperative, are to be 
rated on impairment of vision.  When postoperative, the 
rating shall be for impairment of vision and aphakia. 

Under 38 C.F.R. § 4.75 (2001) the best distant vision 
obtainable after best correction by glasses will be the basis 
for rating, except in cases of keratoconus in which contact 
lenses are medically required.  

The veteran is in receipt of a separate 10 percent evaluation 
for conjunctivitis of the right eye.  That evaluation is not 
at issue in this appeal.

Service connection is not in effect for left eye disability, 
and the veteran is not blind in the left eye.  Therefore, 
left eye impairment is not for consideration in the 
evaluation of the service-connected disability.  See 
38 C.F.R. § 3.383 (2001).  In any event, the veteran's 
corrected visual acuity in the left eye is 20/20.  Under 
38 C.F.R. § 4.84a, DC 6070 (2001), blindness in one eye, 
having only light perception, with vision in the other eye of 
20/40 or better warrants a 30 percent rating.  Accordingly, a 
higher evaluation is not warranted on the basis of impairment 
of visual acuity.

Here, there is no evidence of active keratitis which would 
warrant the addition of an extra 10 percent under DC 6001.  
Moreover, there is no aphakia or visual field loss.  
Accordingly, an increased rating is not warranted.  

PTSD with Dysthymic Disorder

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  The new criteria for evaluating service-
connected psychiatric disability are codified at 38 C.F.R. 
§ 4.130 (2001).  Where the law or regulation changes after a 
claim has been filed but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

In April 1996 the RO granted service connection and assigned 
an assigned an initial evaluation under the old rating 
criteria of 30 percent.  A September 1997 SSOC considered the 
claim under the new schedular criteria.  Accordingly, there 
is no prejudice to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993), and in light of Karnas, the Board will 
proceed to analyze the veteran's claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.  

Since this is an initial rating, the rule in Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is not applicable and 
consideration must be given to the possibility of staged 
ratings, i.e., different ratings for varying degrees of 
impairment during the appellate process.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

Rating Criteria Prior to November 7, 1996

The severity psychiatric of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  In evaluating 
impairment resulting from the ratable psychiatric disorders, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability based on all of the evidence of 
record.  38 C.F.R. § 4.129 (1996). 

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), a 30 
percent rating is warranted for PTSD if it results in 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms must result in such reduction in 
initiative, flexibility, and efficiency and reliability 
levels as to produce definite industrial impairment.  
Definite means moderately large in degree" and is "more 
than moderate but less than rather large." VAOPGCPREC 9-93, 
59 Fed. Reg. 4753 (1994).  A 50 percent rating is warranted 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired; 
and where, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment. 

A GAF score of 81 to 90 indicates that the examinee has no 
symptoms or minimal symptoms, good functioning in all areas, 
is interested and involved in a wide range of activities, 
socially effective, is generally satisfied with life, and has 
no more than everyday problems or concerns.  A GAF score of 
71 to 80 indicates that the examinee has, if any symptoms are 
present, symptoms which are transient or expectable reactions 
to psychosocial stressors but no more than slight impairment 
in social, occupational or school functioning.  A GAF score 
of 61 to 70 indicates that the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  

The evidence of record demonstrates that the veteran's 
disability picture for his service-connected psychiatric 
disability most nearly approximates the criteria for a 30 
percent evaluation under the criteria at DC 9411 in effect 
prior to November 7, 1996.  The PTSD is productive of 
nightmares, intrusive thoughts, and avoidance of reminders of 
Vietnam.  The record shows that the veteran has also reported 
difficulty with interpersonal relationships.  However, his 
cognition was consistently intact on repeated examinations 
and he was consistently alert and oriented and without 
impairment of speech, memory or thought processes.  While it 
has been indicated that he receives psychiatric treatment, 
there is no indication in the record that he has ever taken 
psychotropic medication or been hospitalized for psychiatric 
treatment.  Moreover, he was gainfully employed for many 
years, although he may possibly be retired at this time or 
some time in the near future, and his GAF scores have never 
indicated the presence of more than mild impairment.  While 
he has indicated that he is reclusive, more recent evidence 
belies that complaint.  Accordingly, the Board concludes that 
the social and industrial impairment more nearly approximates 
the criteria for a 30 percent rating than those for a higher 
rating under the criteria in effect prior to November 7, 
1996.  

Rating Criteria Effective from November 7, 1996

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001), a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

The evidence clearly shows that the veteran does not meet the 
criteria for an evaluation in excess of 30 percent for PTSD 
with dysthymia under the new schedular criteria.  While he 
does have impairment of his affect and depression and sleep 
disturbance, his psychiatric symptoms do not include 
circumstantial, circumlocutory or stereotyped speech.  Also, 
he does not have panic attacks, difficulty understanding 
complex commands, impairment of recent or remote memory or 
impairment of judgment or abstract thinking.  

The Board has considered whether a "staged" rating is 
warranted has determined that a higher rating is not 
warranted for any portion of the initial evaluation period.

Headaches

The veteran has appealed the April 1994 rating action 
assigning an initial 10 percent evaluation for his headaches, 
effective April 5, 1995.  An October 2001 increased the 
initial rating to 30 percent, effective April 5, 1995.  

38 C.F.R. § 4.124a, DC 8045 pertains to brain disease due to 
trauma and provides that purely neurological disabilities 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code.  DC 8045 
further provides that purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more. 

However, here the RO has assigned a 30 percent rating under 
DC 8100 for migraine headaches, not as a subjective complaint 
but as a separate ratable disease entity.  38 C.F.R. § 4.124, 
DC 8100 provides for assignment of a 50 percent rating for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  With characteristic prostrating attacks 
occurring on an average once a month over the last several 
months, a 30 percent rating is warranted.  

In this case, there is no evidence that the veteran has 
characteristic prostrating attacks of headaches which are 
frequent.  Rather, even a liberal interpretation of the 
evidence indicates that the headaches are not prostrating 
more than once a month.  The Board has given consideration to 
the possibility of a "staged" rating but has determined 
that a higher rating is not warranted for any portion of the 
initial evaluation period.

Right 5th Cranial Nerve

Initially, the Board notes that service connection was in 
effect for mild residual effects of peripheral nerve injury 
and that the April 1996 rating action appealed assigned a 10 
percent rating for incomplete paralysis of the 5th and 7th 
cranial nerves, effective April 5, 1995.  Following the 
January 1999 Board remand, which noted the impropriety of 
rating "peripheral" nerve disability with "cranial" nerve 
disability, a May 1999 rating assigned separate 10 percent 
ratings for incomplete paralysis the right 5th and the right 
7th cranial nerves, each effective since April 5, 1995, 
although the description of a "peripheral" nerve disability 
was continued.  An October 2001 rating deleted the 
description of a "peripheral" nerve injury.  

Cranial neuritis characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, may be assigned a maximum rating for severe 
incomplete paralysis.  The maximum rating for neuritis not 
characterized by organic changes is for moderate, or with 
sciatic nerve involvement, for moderately severe, incomplete 
paralysis.  38 C.F.R. § 4.123.  

Cranial neuralgia characterized usually by a dull and 
intermittent pain may be assigned a maximum rating for 
moderate incomplete paralysis.  Tic douloureux, or trifacial 
neuralgia, may be rated as complete paralysis.  38 C.F.R. 
§ 4.124.  

Under 38 C.F.R. § 4.124a, DC 8205, moderate incomplete 
paralysis of the fifth (trigeminal) cranial nerve warrants a 
10 percent rating; severe incomplete paralysis warrants a 30 
percent rating; and complete paralysis warrants a 50 percent 
rating.  A note to DC 8205 indicates that the rating is 
dependent upon the relative degree of sensory manifestation 
or motor loss.  

The veteran complains of decreased sensation.  However, the 
degree of sensory loss of which he complains does not appear 
to be extensive in degree and there is no objective evidence 
of impairment of motor function.  Accordingly, not more than 
moderate impairment of the right 5th cranial nerve is 
demonstrated.  

Right 7th Cranial Nerve

Under 38 C.F.R. § 4.124a, DC 8207, moderate incomplete 
paralysis of the seventh (facial) cranial nerve warrants a 10 
percent rating; severe incomplete paralysis warrants a 20 
percent rating; and complete paralysis warrants a 30 percent 
rating.  A note to DC 8207 indicates that the rating is 
dependent upon the relative degree loss of innervation of 
facial muscles.  

The veteran complains of weakness, numbness, and loss of 
vibratory sensation.  Examinations have revealed normal 
facial movement, no facial weakness, and intact facial 
sensation.  He has not more than mild right facial droop and 
the evidence does not demonstrate the presence of such 
organic changes as to warrant an evaluation for severe 
incomplete paralysis of the right 7th cranial nerve.  

Right Hand SFW

The rating criteria for muscle group injuries were changed, 
effective July 3, 1997, after the veteran initiated his 
claims for increased evaluations.  See 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  The defined purpose of these changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  See 62 Fed. Reg. No. 106, 30235-30237.  
The Board must, however, consider both versions of the 
regulations.  Fischer v. West, 11 Vet. App. 121 (1998).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The provisions of 38 C.F.R. § 4.56, prior to and after the 
July 1997 revisions provided for the evaluation of muscle 
injuries on the basis of whether the injury was slight, 
moderate, moderately severe or severe.  

A note to 38 C.F.R. § 4.73, DC 5309, prior to and after the 
July 1997 revisions provided that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bone, joints, 
tendons, etc.  The rating is to be made on the basis of 
limitation of motion, with a minimum 10 percent rating.  

Scars which are superficial, poorly nourished, with repeated 
ulcerations or which are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, DC 7803 and 7804.  Scars may also be rated 
on the basis of limitation of function of the part affected.  
38 C.F.R. § 4.118, DC 7805.  

Although the evidence shows and the veteran acknowledges that 
the residual scarring is not symptomatic or productive of 
functional impairment, the veteran does have retained shell 
fragments with tenderness in the area of the 3rd MCP joint.  
In addition, repetitive movements cause pain and locking at 
the 3rd MCP joint.  Therefore, the Board concludes that the 
veteran is entitled to the minimum 10 percent evaluation 
provided in the note following DC 5309.  

The Board notes that under 38 C.F.R. § 4.71a, DC 5226 (2001), 
favorable or unfavorable ankylosis of the middle finger 
warrants an evaluation of 10 percent.  Amputation of the 
middle finger of the major upper extremity warrants a 10 
percent evaluation if it is at the proximal interphalangeal 
joint or proximal thereto, without metacarpal resection.  
With metacarpal resection (more than one-half the bone lost) 
a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 
5154 (2001).  

An evaluation in excess of 10 percent is not authorized on 
the basis of ankylosis or limitation of motion of the middle 
finger, and the functional impairment clearly does not 
justify the assignment of a 20 percent evaluation under DC 
5154.-

VA has recently published a final rule revising the criteria 
for evaluating ankylosis and limitation of motion of digits 
of the hands.  See 67 Fed. Reg. 48784-48787 (2002).  However, 
the revisions are of no significance in this case since the 
new criteria continue to provide that favorable or 
unfavorable ankylosis of the long (middle) finger is 
evaluated as 10 percent disabling.

Left Thigh SFW

Prior to and after the July 1997 revisions, under 38 C.F.R. 
§ 4.73, DC 5313 a slight injury of the posterior thigh muscle 
warrants a noncompensable rating, when the injury is moderate 
a 10 percent rating is warranted.  

There was no bone, tendon or muscle injury due to the SFW of 
the left thigh and the resultant scar, while slightly 
discolored and elevated is asymptomatic.  Moreover, the 
veteran has expressed no complaints relative to this injury.  
Accordingly, a compensable evaluation is not warranted for 
this disability.

Lower Left Leg SFW

There was no bone, tendon or muscle injury due to the SFW of 
the left lower leg and the resultant scar is asymptomatic and 
productive of no functional impairment.  Indeed, the veteran 
does not even complain of pain or dysfunction.  Accordingly, 
a compensable evaluation is not warranted for this 
disability.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the disabilities at 
issue and that the manifestations of the disabilities are 
those contemplated by the schedular criteria.  There simply 
is no indication in the record that the average industrial 
impairment resulting from any of the disabilities would be in 
excess of that contemplated by the schedular criteria.  
Therefore, the Board has concluded that referral of the case 
for extra-schedular consideration is not warranted.  

V.  Reasonable Doubt

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  
With respect to each of the claims denied herein, the Board 
has determined that application of the evidentiary equipoise 
rule is not required because the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).



                                                          
(CONTINUED ON NEXT PAGE)



ORDER

Service connection for disability of the right middle finger, 
other than a SFW scar, for a bilateral leg disability; for 
residuals of a SFW of the right arm; and for cardiovascular 
disability, to include residuals of a coronary angioplasty is 
denied.  

Service connection for a seizure disorder is granted.  

Increased ratings for keratitis and cataract of the right eye 
with defective vision, PTSD with dysthymia, headaches, right 
5th cranial nerve impairment, and right 7th cranial nerve 
impairment are denied.  

Compensable ratings for residuals of a SFW of the left thigh 
and residuals of a SFW of the lower left leg are denied.  

A 10 percent evaluation is granted for residuals of a SFW of 
the right hand, subject to the criteria applicable to the 
payment of monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

